          Case 1:17-cv-00947-WMS Document 29 Filed 06/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

PAUL K. KELLNER, JR.,

                                 Plaintiff,


        v.                                                                 DECISION AND ORDER
                                                                               17-CV-947S
COMMISSIONER OF SOCIAL SECURITY,

                                 Defendant.


        Plaintiff Paul K. Kellner, Jr., is a prevailing party in this social security benefits

action. Presently before this Court is Plaintiff’s counsel’s timely Motion for Attorney Fees

under 42 U.S.C. § 406 (b)(1)(A). 1 (Docket No. 26.) Defendant does not oppose the

motion. (Docket No. 28.)

        Forty-two U.S.C. § 406 (b)(1)(A) provides as follows:

                Whenever a court renders a judgment favorable to a claimant
                under this subchapter who was represented before the court
                by an attorney, the court may determine and allow as part of
                its judgment a reasonable fee for such representation, not in
                excess of 25 percent of the total of the past-due benefits to
                which the claimant is entitled by reason of such judgment, and
                the Commissioner of Social Security may, notwithstanding the
                provisions of section 405(i) of this title, but subject to
                subsection (d) of this section, certify the amount of such fee
                for payment to such attorney out of, and not in addition to, the
                amount of such past-due benefits. In case of any such
                judgment, no other fee may be payable or certified for
                payment for such representation except as provided in this
                paragraph.


1 The United States Court of Appeals for the Second Circuit recently clarified that § 406 (b) motions must
be filed within 14 days after the claimant receives notice of the Commissioner’s favorable award on remand,
consistent with Rule 54 (d)(2)(B) of the Federal Rules of Civil Procedure and equitable tolling principles.
See Sinkler v. Berryhill, 932 F.3d 83, 86 (2d Cir. 2019). Plaintiff presumably received his notice of
favorable award three days after its issue date of May 1, 2020, id. at n. 5, making Plaintiff’s counsel’s May
15, 2020 motion timely.
           Case 1:17-cv-00947-WMS Document 29 Filed 06/23/20 Page 2 of 3




       Plaintiff was awarded $60,708 in past-due benefits by letter dated May 1, 2020.

(Affirmation of Lewis L. Schwartz, Docket No. 26-1 at p. 1; 26-4 at p. 2.) Plaintiff’s

counsel seeks $15,177 in attorney’s fees, consistent with the contingent-fee agreement

that provides for attorney fees not to exceed 25% of any recovery. (Docket No. 26-2 at

pp.1-2.)

       Having thoroughly reviewed counsel’s fee request and supporting documentation,

this Court finds that the requested fee is reasonable based on counsel’s experience in

social security law, the character of the representation provided, and the favorable results

achieved. See Gisbrecht v. Barnhart, 535 U.S. 789, 808, 1122 S. Ct. 1817, 152 L. Ed.

2d 996 (2002). Moreover, there is no indication that this fee is a windfall. Id. Plaintiff’s

counsel’s $15,177 fee request is therefore granted under 42 U.S.C. § 406 (b)(1)(A).

       By stipulation approved and ordered on July 3, 2018, this Court previously

awarded Plaintiff’s counsel $8,000 in fees under the Equal Access to Justice Act (“EAJA”),

28 U.S.C. § 2412 (d). (Docket No. 24, 25.) This was reduced to $5,922.88 due to an

outstanding debt owed by Plaintiff. (Docket No. 26-1 at p. 3.) Because the fee granted

herein exceeds the EAJA fee, Plaintiff’s counsel must refund the EAJA fee to Plaintiff.

See Wells v. Bowen, 855 F.2d 37, 42 (2d Cir. 1988).



       IT HEREBY IS ORDERED, that counsel’s Motion for Attorney Fees in the amount

of $15,177 under 42 U.S.C. § 406 (b)(1)(A) (Docket No. 26) is GRANTED.




                                             2
        Case 1:17-cv-00947-WMS Document 29 Filed 06/23/20 Page 3 of 3




      FURTHER, that Plaintiff’s counsel is directed to refund to Plaintiff the $5,922.88

EAJA award within 14 days after receiving his § 406 (b) award.

      SO ORDERED.

Dated: June 23, 2020
       Buffalo, New York

                                                        s/William M. Skretny
                                                       WILLIAM M. SKRETNY
                                                      United States District Judge




                                          3
